

116 HJ 17 IH: Proposing an amendment to the Constitution of the United States regarding health care.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 17IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. McCollum submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States regarding health care.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Health care, including care to prevent and treat illness, is the right of the people and necessary to ensure the strength of the Nation.
 2.The Congress shall have power to enforce and implement this article by appropriate legislation.. 